DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 2017/0260309).
Collins teaches polyvinyl alcohol compositions (abstract) which have a swelling degree of 200% or greater (¶ 89) and a % of solubles of about 5% or greater (¶ 88). This gives at least a ratio of swelling degree / solubility of 200% / 5% or about 40 which falls in the claimed ratio. Collins teaches comonomers such as methyl acrylate may be present (¶ 81) which after saponification gives carboxylic acid groups.
It is noted that the % of solubles is measured at 35˚C (¶ 102) and the swelling degree is measured with no heat added (¶ 112). 
However, Collins teaches polyvinyl alcohols formed in a saponification step in a slurry with methanol (¶ 65, 106). The instant specification teaches in order to increase the degree of swelling/solubility to 3.0 or more, in the saponification step, the polyvinyl ester is saponified in a slurry state in a large excess alcohol solution. See instant specification pg. 8, ¶ 29. As Collins teaches the same process, saponification in a slurry with an excess of methanol, of the same material, polyvinyl alcohol, Collins will necessarily form a product which is the same as the instantly claimed product, i.e. a polyvinyl alcohol having the instantly claimed properties of  solubility at 65˚C, degree of swelling at 40˚C and the ratio of degree of swelling / solubility ≥3. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Collins does not explicitly recite use as a plugging agent for underground treatment. However, the limitation of claim 5 is an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, there is no structural difference between the polyvinyl alcohols of Collins and the instant claims, and therefore, the polyvinyl alcohols of Collins can be used as a plugging agent for underground treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764